Citation Nr: 1412724	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-03 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a right foot puncture wound.

3.  Entitlement to service connection for a traumatic brain injury (TBI), claimed as a head injury.

4. Entitlement to service connection for a left foot disorder.

5. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to January 1995, January 2001 to October 2001, May 2002 to May 2003, and February 2007 to June 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Manchester, New Hampshire. 

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ), via videoconferencing (Videoconference hearing). A transcript has been procured for the record. 

The issue of service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. Resolving any doubt in the Veteran's favor, the evidence reflects that a low back disorder, a right foot puncture wound, and a TBI were incurred during active service.  

2. The Veteran does not have a left foot disorder related to service or any incident of service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a low back disorder, a right foot puncture wound, and a TBI have been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2. The criteria for entitlement to service connection for a left foot disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303(a).  Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service. See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Low Back, Right Foot Puncture Wound and a TBI


After reviewing the evidence, including the Veteran's credible testimony, and resolving any doubt in the Veteran's favor, the Board finds that service connection is warranted for a low back disorder, a right foot puncture wound, and a TBI.  

As this constitutes a complete grant of the issues on appeal the Board will not discuss VA's obligations pursuant to the Veterans Claims Assistance Act (VCAA) as any error as it relates to these matters is deemed harmless.  

Left Foot Disorder

The Veteran claims that he incurred a left foot disorder during service. In a March 1991 service treatment record, a service examiner noted that the Veteran had experienced a left foot contusion injury that day when a large piece of machinery fell on his foot. The service examiner prescribed resting and elevating the foot, and applying ice to the injury site. In a September 1992 periodic service medical examination report, a service examiner noted an abnormality of the Veteran's feet, specifically mild pes planus with symptoms on pronation. Yet, in a subsequent January 1995 medical examination, provided at the time of discharge from the Veteran's first term of service, a VA examiner noted that the Veteran's feet were normal. In a November 2006 service medical examination report, provided prior to the Veteran's entrance into his final period of active service, a service examiner again noted that the Veteran had a foot abnormality. Yet, in explaining this abnormality, the service examiner indicated that the Veteran had moderate and asymptomatic pes planus of the right foot only. In an October 2008 VA medical examination report, written four months after the Veteran's final discharge from active service, a VA examiner found "no clinical or objective findings for a diagnosis of a left foot condition." Subsequent post-service treatment records contain no notation indicating diagnosis or treatment for a left foot disorder. 

In the only post-service foot examination of record, a VA examiner found that the Veteran did not have a left foot disorder, to include a contusion injury or pes planus. The record contains no subsequent records indicating the presence of a post-service left foot disorder. As the Veteran does not have a currently diagnosed left foot disorder, service connection for that disorder is precluded. See e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim). 

As the evidence indicates that the Veteran's claimed left foot disorder is not related to service or any incident of service, the preponderance of the evidence is against the claim for service connection and it must be denied. 38 U.S.C.A. § 5107(b); Alemany, 9 Vet. App. at 518.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a September 2008 letter, prior to the initial decision regarding the Veteran's claims.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The Veteran has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service, VA, and obtainable private treatment records have been obtained and associated with the claims folder.  The Veteran was also provided with VA medical examinations that contain descriptions of the histories of the disabilities at issue, and document and consider the relevant medical facts and principles.  VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c).  

Finally, regarding the Veteran's videoconference hearing before the Board, 38 C.F.R. § 3.103(c)(2) requires that a VLJ chairing a hearing fulfill two duties to comply with this VA regulation. These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, to this end, during the Veteran's hearing all parties agreed as to the issues on appeal. The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disabilities he is claiming. There is no indication there is any outstanding, obtainable evidence pertinent to these claims. Thus, the Board finds that the duties under Bryant have been met. Further, to the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence. Moreover, in their hearing testimony he and his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate this claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim). As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).


ORDER

Service connection for a low back disorder is granted. 

Service connection for a right foot puncture wound is granted. 

Service connection for a TBI is granted. 

Service connection for a left foot disorder is denied.  


REMAND

In an April 2009 rating decision, the RO denied the Veteran's claim for service connection for depression because the record did not contain a post-service diagnosis for that disorder. The Veteran subsequently was diagnosed as having both depression and PTSD (for which the Veteran is currently service connected). A VA medical opinion regarding whether the Veteran's diagnosed depression is related to service or is just a manifestation of the Veteran's PTSD should be procured for the record. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran to a VA psychiatric specialist for an opinion regarding the nature and etiology of the Veteran's claimed depression disorder. In reviewing the file, the VA examiner should note the January 2008 service treatment record diagnosing the Veteran as having depression during service, the September 2009 VA mental disorder and TBI examination report, the January 2012 VA treatment record diagnosing the Veteran as having depression, and the recent VA treatment records indicating depressive symptoms. 

The VA clinician is asked to offer a professional opinion as to whether the Veteran's diagnosed depressive symptoms are indicative of a separate mental disorder or are manifestations of the Veteran's service-connected PTSD. If the clinician determines that the Veteran experiences a depressive disorder separate from PTSD, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's depressive disorder had onset in service or within one year following separation from service or was caused by, or is otherwise related to, the Veteran's active military service.

A complete rationale for these opinions should be provided. All opinions should be based on examination findings, historical records, and medical principles. The clinician should fully articulate a sound reasoning for all conclusions made. 

Additionally, the clinician is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the clinician should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

A VA psychiatric examination should be provided if deemed necessary by the clinician.

The Veteran's claims folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, compliance with the requested action is ensured, the issue of service connection for depression should again be reviewed on the basis of the additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


